Motion by petitioner (1) to have a default judgment entered against respondent upon his failure to file an answer to the petition with this court and (2) to have the respondent suspended from the practice of law until such time *821as he submits to a physical examination, and until satisfactory proof is submitted that respondent is not so addicted. Motion granted. This court finds the respondent, Robert L. Goldstein, who was admitted to practice in this court on February 21, 1973 under the name Robert Lawrence Goldstein, to be in default in failing to file an answer and in failing to comply with this court’s order dated August 3, 1983, which directed him to submit to a physical examination regarding his fitness to practice law. The respondent, Robert L. Goldstein, is suspended from the practice of law, effective immediately and until the further order of this court. Mollen, P. J., Titone, Lazer, Mangano and O’Connor, JJ., concur.